984 So.2d 655 (2008)
Angus McEachern WALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4817.
District Court of Appeal of Florida, First District.
June 24, 2008.
W. Charles Fletcher of Selinger & Fletcher, P.A., Jacksonville, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant Angus McEachern Wallen appeals his convictions and sentences for first-degree murder, armed robbery, and first-degree arson. Appellant challenges only the trial court's denial of a motion to suppress incriminating evidence seized in a motel room in Biloxi, Mississippi, where Wallen and his co-defendant fled after committing the offenses for which both were convicted.
*656 The record supports the trial court's determination that, at the moment police officers entered Wallen's motel room without a warrant, they held an objectively reasonable belief that Wallen's co-defendant, Kara Winn, who was inside the room, might have harmed herself and required immediate assistance. See Seibert v. State, 923 So.2d 460, 467-68 (Fla.2006). We note that the police did not immediately search the room after securing Winn and the weapon found next to her on the bed, but rather sealed the premises and awaited the arrival of a valid search warrant, in conformance to the procedure prescribed in Seibert. Id. at 468.
Appellant did not preserve his alternative argument on appeal that Biloxi police officers learned the location of the motel room by improperly interrogating Wallen while booking him into jail for an unrelated offense. See Farina v. State, 937 So.2d 612, 629 (Fla.2006) ("[T]he issue . . . was not preserved because defense counsel did not obtain a ruling on the motion at trial. As we have held, the failure to obtain a ruling on a motion or objection fails to preserve an issue for appeal."). AFFIRMED.
KAHN, PADOVANO and HAWKES, JJ., concur.